[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
This is an action by Sydney t. Schulman, appointed trustee of the Estate of Helen K. Milne, by the East Hartford Probate Court, to collect balances due under a promissory note dated June 18, 1993 executed in favor of the estate in settlement of a family dispute, and due in 1995. Plaintiff has filed this Motion for Summary Judgment which was heard on August 19. Defendants have raised a number of legal issues and special defenses including failure to give proper notice, non-compliance with the federal debt collection statute, and statute of limitations. Defendant has also attacked the ability of plaintiff, as trustee, to represent himself as an attorney in this action to collect a promissory note secured by mortgage. Finally, defendant claims that some payments have been made under the note, that beneficial interests of other family members in the trust have been conveyed to him in addition to his own beneficial share and therefore evidence would have to be heard to determine any true balance due under the note. There is also pending a motion to disqualify attorney for the plaintiff.
While some of these issues raised are capable of legal determination, there are some which pose material questions of fact.
Motion for summary judgment denied.
  __________________ Wagner, JTR
CT Page 11581